Citation Nr: 1744599	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  13-13 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a higher initial rating for tension headaches, rated as 30 percent disabling from March 8, 2010, and 50 percent disabling from October 16, 2015.  


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from August 1969 to June 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This case was previously remanded by the Board in March 2015 and November 2016.  The case has been returned to the Board for review.  

In the November 2016 Board remand, the Board directed the Agency of Original Jurisdiction (AOJ) to provide the Veteran with a statement of the case relating to the issue of entitlement to a higher initial rating for tension headaches, rated noncompensable prior to October 16, 2015, and 50 percent from October 16, 2015.  In an April 2017 rating decision the AOJ increased the rating for the Veteran's tension headaches to 30 percent, from March 8, 2010, through October 15, 2015.  As the increase did not satisfy the appeal in full, the issue has been characterized as shown on the title page of this decision.  See AB v. Brown, 6 Vet. App. 35 (1993).  Additionally, the AOJ did not provide the Veteran with a statement of the case relating to the Veteran's October 2015 notice of disagreement with a September 2015 rating decision as to a higher initial rating for tension headaches, as directed by the November 2016 Board remand.  The appellate process has been triggered and a remand is required to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).      

In April 2014, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The issue of entitlement to a higher initial rating for tension headaches, rated as 30 percent disabling from May 8, 2010, and 50 percent disabling from October 16, 2015, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.
 

FINDINGS OF FACT

1.  The most probative evidence of record does not show that the Veteran's current left ear hearing loss manifested during his active service or to a compensable degree within one year of separation from active service, or that the left ear hearing loss is at least as likely as not etiologically related to his active service.

2.  The probative evidence of record is at least in relative equipoise as to whether the Veteran's tinnitus is etiologically related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).  

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be established for disability shown after service when all of the evidence, including that pertinent to service, shows that the disability was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. 155.

Analysis - Left Ear Hearing Loss

The Veteran contends that he has left ear hearing loss that is related to acoustic trauma from noise exposure during service.  Specifically, the Veteran testified that his current left ear hearing loss is because he worked and slept within 100 yards of the flight line during service.  See April 2014 Board hearing transcript.

As to the current disability element of service connection, the July 2015 VA audiological examination report reflects a speech recognition score of 68 percent in the left ear using the Maryland CNC test.  The VA examination testing results reflect a left ear hearing loss disability for VA purposes, as the Veteran had a speech recognition score below 94 percent in the left ear.  Therefore, there is evidence of a current left ear hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385. 

A review of the Veteran's service treatment records reveals that he received an audiometric test at his July 1969 entrance examination.  The July 1969 report of medical examination for entrance into active service includes the following audiometric findings:





HERTZ



500
1000
2000
3000
4000
LEFT
0
0
0

0

The Veteran also received an audiometric test upon separation in May 1970.  The May 1970 separation examination includes the following audiometric findings, noted as reported in ISO units:






HERTZ



500
1000
2000
3000
4000
LEFT
5
5
5
5
5

As such, the puretone threshold tests upon entrance into active service and separation from active service do not demonstrate left ear hearing loss.  See Hensley, 5 Vet. App. at 159.  Accordingly, the Board finds that the service treatment records do not show that the Veteran exhibited left ear hearing loss at any time during active service or at separation from active service.

Nevertheless, the Board finds that the Veteran had an in-service injury consisting of acoustic trauma from airplane noise exposure.  The Veteran's reports of exposure to acoustic trauma from aircraft noise are credible as they are consistent with his service in the United States Air Force.  See 38 U.S.C.A. § 1154 (a).  

As to a nexus to service, in reviewing all of the evidence of record, the Board finds that, although the Veteran experienced an in-service injury consisting of acoustic trauma from noise exposure, and currently has a left ear hearing loss disability for VA purposes, the most probative evidence does not relate the current left ear hearing loss disability to the Veteran's active service, to include the in-service noise exposure.  The earliest dated evidence of record demonstrating a left ear hearing loss disability is the July 2015 VA examination, approximately 45 years after the Veteran's separation from active service.  Accordingly, there is no competent evidence of record showing that the Veteran had hearing loss during service or within one year of his discharge from active service.  As such, the Veteran does not satisfy the criteria for entitlement to service connection for his current left ear hearing loss on a presumptive basis as a chronic organic disease of the nervous system.  See 38 C.F.R. §§ 3.303 (b), 3.307 (a)(3), 3.309 (a).

Additionally, the Board assigns great probative weight to the May 2017 VA addendum opinion.  The May 2017 VA examiner reviewed the record.  Based on the record, the examiner opined that the Veteran's left ear hearing loss was not at least as likely as not caused by or related to the Veteran's active service.  In so doing, the examiner noted the relevant evidence of record, to include the Veteran's service treatment records.  As a rationale for the opinion, the examiner cited the Veteran's statements during the July 2015 VA audiological examination that the Veteran was not exposed to excessive noise levels during military service.  Additionally, the Veteran was not willing to provide a description of his post-service employment history at the VA examination and whether noise was present.  Therefore, the examiner further opined that there was a possibility that there was exposure to excessive levels of noise post service.  

The Board finds the May 2017 VA addendum opinion to be probative because the examiner considered the Veteran's reported history, including his statements relating to the onset of his left ear hearing loss, noted and cited the evidence reviewed, and provided appropriate reasoning for the conclusions.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of medical opinion include the medical expert's access to the record and the thoroughness and detail of the opinion).

The Veteran has argued that his current left ear hearing loss is the result of in-service noise exposure.  The Veteran is competent to report in-service noise exposure, his current symptoms, and the history of his symptoms.  However, the objective medical evidence of record does not show left ear hearing loss during active service.  Furthermore, the record is absent of treatment for, or complaint of, left ear hearing loss until he filed his claim in March 2010, approximately 40 years after the Veteran's separation from active service.  The Veteran is not competent to diagnose himself with a hearing loss disability during the period from his active service to July 2015 when he was first shown to have left ear hearing loss in the medical records.  He is also not competent to etiologically relate his current left ear hearing loss disability to his active service.  Although there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus between an in-service event and a current condition, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir.); Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  In this case, the Veteran has not been shown to possess the medical knowledge or expertise necessary to diagnose a hearing loss disability or to provide an opinion on a complex medical matter such as the etiology of his current left ear hearing loss.  See also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Therefore, his statements as to the etiology of his left ear hearing loss do not weigh against the probative value of the May 2017 negative nexus opinion.

The Board acknowledges that the May 1970 separation examination, when compared to the July 1969 entrance examination, shows a slight shift in the puretone threshold tests.  However, the Veteran's hearing was still within normal limits at all frequencies in May 1970.  See Hensley, 5 Vet. App. at 157.  Moreover, the May 2017 VA examiner cited the Veteran's audiological tests from the Veteran's service treatment records and found no link between the Veteran's current left ear hearing loss and his active service.  

In summary, the record does not show that the Veteran had left ear hearing loss at entrance to or separation from active service.  The record also does not show that the Veteran had a left ear hearing loss disability within the one-year period following his separation from active service.  Rather, the competent evidence of record does not show a left ear hearing loss disability until approximately 45 years after the Veteran's separation from active service.  Furthermore, the probative evidence of record does not support a finding of service connection on the basis of delayed onset.  After considering all of the evidence under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to service connection for left ear hearing loss because the most probative evidence is against a finding that there is a nexus between the current left ear hearing loss disability and the Veteran's active service.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107 (b); also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis -- Tinnitus

The Veteran contends that he has tinnitus as a result of in-service noise exposure.  He reports that he first noticed the tinnitus during active service.  See, e.g., April 2014 Board hearing transcript.  Tinnitus is readily observable by laypersons and medical expertise is not required to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, the Veteran is competent to describe his tinnitus symptomatology in service and after service, and such subjective complaints have been documented by the medical evidence of record, to include the July 2015 VA examination report.  As a result, the Board finds that the Veteran has a current disability of tinnitus which was initially demonstrated in service.

Although the Veteran is competent to report tinnitus symptoms, he is not competent to attribute such symptoms to any particular cause.  Such is a complex medical matter that does not lend itself to lay opinion.  The Veteran has not been shown to have the medical training necessary to opine as to the cause of his tinnitus.  See Kahana, 24 Vet. App. at 435; Jandreau, 492 F. 3d at 1377 n.4 (Fed. Cir. 2007).  

The Veteran has not indicated that he sought treatment for tinnitus during service, and the Veteran's service treatment records are absent for any reference to tinnitus.  Nevertheless, the Veteran has asserted that he has experienced tinnitus since active service.  In this regard, the Board again notes that the Veteran is deemed competent to report the presence of tinnitus as such is subject to lay observation.  Tinnitus, as an organic disease of the nervous system, may be service connected where it is shown to be chronic and continuous since active service or where it manifests to a compensable degree within one year of service.  See 38 C.F.R. §§ 3.303 (b), 3.309 (a).  As discussed above, the Veteran has asserted that he has experienced tinnitus since active service.  Although there is evidence of record against his credibility in this regard, the Board finds that, with resolution of doubt in the Veteran's favor, his assertions are credible, and service connection is warranted for tinnitus.   

Specifically, the Veteran did not report tinnitus during active service or at the time of separation.  The first recorded instance of the Veteran reporting tinnitus in the record is his claim for compensation, which was received in March 2010, approximately 40 years after his separation from active service.  See VA Form 21-4138, Statement in Support of Claim, received May 2010.  However, the absence of contemporaneous evidence in support of his competent assertions does not equate to contradiction of the Veteran's assertions that he has experienced symptoms continuously since active service.  In addition, the Veteran provided a reasonable explanation for the lack of treatment for tinnitus at the April 2014 Board hearing.  Specifically, he testified that he believed the tinnitus was merely ringing in his ears due to plane noise exposure.  

In this case, the Board finds that, with resolution of doubt in the Veteran's favor, service connection is warranted for tinnitus.  The Board finds that the evidence is at least in relative equipoise as to whether the Veteran's tinnitus had its onset in active service.  The service treatment records do not document that the Veteran complained of tinnitus during active service; however, the Veteran is considered competent and credible to identify the presence of tinnitus since his period of active service.  See Charles, 16 Vet. App. at 370.  

In consideration of all of the evidence of record, the Board finds that the evidence is in relative equipoise as to whether the Veteran's tinnitus had its onset in active service and will resolve the benefit of the doubt in favor of the Veteran.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  Service connection for tinnitus is granted.


ORDER

Entitlement to service connection for left ear hearing loss is denied.

Entitlement to service connection for tinnitus is granted.


REMAND

As stated in the introduction, the November 2016 Board remand directed the AOJ to issue a statement of the case relating to the Veteran's claim for entitlement to a higher initial rating for tension headaches, rated noncompensable prior to October 16, 2015, and 50 percent from October 16, 2015.  In an April 2017 rating decision the AOJ increased the rating for the Veteran's tension headaches to 30 percent, from March 8, 2010, through October 15, 2015.  The AOJ did not provide the Veteran with a statement of the case relating to his October 2015 notice of disagreement with respect to the initial rating assigned to tension headaches by the September 2015 rating decision as directed by the November 2016 Board remand directives.   See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Since the Veteran filed a timely notice of disagreement to the September 2015 rating decision the appellate process has been triggered; and the Board has not been vested with jurisdiction over the issue because the AOJ has not provided the Veteran with a statement of the case.  As the Board has not been vested with jurisdiction over the Veteran's claim for an increased rating for his service-connected tension headaches a remand is required to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).   

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case with respect to the September 2015 rating decision and notice of disagreement therewith received in October 2015, regarding the issue of entitlement to a higher initial rating for tension headaches, rated as 30 percent disabling from May 8, 2010, and 50 percent disabling from October 16, 2015.  Notify the Veteran that to vest the Board with jurisdiction over the issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2016).  If the Veteran perfects an appeal, return the issue to the Board for appellate review.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


